Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-15 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
b.	This is a first action on the merits based on Applicant’s claims submitted on 09/13/2019.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 01/06/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claims 10 and 11 are objected to because of the following informalities: grammatical error. Claims 10 and 11 recite the features: “includes at least one selected from the group consisting of” . The Examiner suggests that this sentence be modified as such: “includes at least one selected from the group consisting of:”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



Claims 1, 13, and 14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. There is insufficient antecedent basis for many limitations in the claims. The Examiner suggests that claims 1, 13, and 14 be modified as such to overcome this 112(b) rejection: “receiving, at a specific timing point, configuration information for a random access from the base station, the configuration information including information indicating a maximum number of simultaneously transmittable beams allowed for the user equipment and identification of the transmittable beams, or a maximum repetition count allowed for the user equipment during a predetermined time interval and identification of sweeping beams; and
based on the configuration information, wherein when the configuration information indicating a maximum number of simultaneously transmittable beams allowed for the user equipment, transmitting Physical Random Access Channel (PRACH) using different beams of which number is equal to or smaller than a maximum number of the beams simultaneously transmittable by the user equipment at [[a]] the specific timing point or, wherein when the configuration information indicating a maximum repetition count allowed for the user equipment, transmitting the PRACH by sweeping different beams of which number is equal to or smaller than the maximum repetition count allowed for the user equipment during the predetermined time interval.”. Claims 11-14 have similar issue with the limitation “predetermined time”. Appropriate correction is required.
Claims 1, 2, 4, 5, 6, 9, and 13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 2, 4, 5, 6, 9, and 13 recite the limitation “different” as in “different beams”, “different frequency resources”, and “different sequences”. The term "different" in claims 1, 2, 4, 5, 6, 9, and 13 is a relative term which renders the claims indefinite.  The term "different" is not defined by the claims (i.e., different with respect to what?), the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Examiner suggests modifying the term “different” to “a plurality of” to overcome this 112(b) rejection. Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. US Pub 2018/0212659 (hereinafter “Xiong”), and in view of Kim et al. US Pub 2020/0296765 (hereinafter “Kim”).
Regarding claim 1
Xiong discloses a method of performing a random access procedure with a base station by a user equipment in a wireless communication system (“In some examples techniques described herein enable UE to perform transmit (Tx) beamforming during an initial beam acquisition stage with an eNB. In a first example a UE may transmit one or more instances of a PRACH to an eNB using either the same or different beamforming weights.” [0023]), the method comprising:
receiving configuration information for a random access from the base station (“At operation 115 the UE performs receive beam training which, at operation 120, determines one or more suitable beamforming patterns for Tx beamforming from the eNB.” [0025]; Fig. 1), the configuration information including information indicating a maximum number of simultaneously transmittable beams allowed (i.e. “suitable beams”. One skilled in the art can set a maximum number of suitable beams) for the user equipment (“The eNB evaluates the received PRACH to determine one or more suitable beams (e.g., the strongest beams received at the eNB) and provides as feedback to the UE the beam index associated with the one or more suitable beams.” [0023]); and
based on the configuration information, transmitting Physical Random Access Channel (PRACH) using different beams (“At operation 240 the eNB receives the beamformed PRACH and, at operation 245, the eNB determines the one or more suitable beamforms and may optionally determine the best UE transmission beams.  The eNB transmits the beam index (or indices) associated with the suitable beams in terms of PRACH time offset using one or more RAR message, the xPDCCH, or dedicated RRC signalling.” [0030]) of which number is equal to or smaller than a maximum number of the beams (i.e. “best beam index”. One skilled in the art can set a maximum number of beam indices) simultaneously transmittable by the user equipment at a specific timing point (“the eNodeB may feedback the UE best beam index in terms of PRACH time offset via an RAR message.  In this case, UE best beam index or PRACH time offset can be included in the MAC RAR as shown in the FIGS. 4A and 4B.” [0033]) or transmitting the PRACH by sweeping different beams (“At operation 130 the UE may perform transmission beam sweeping for the transmission of PRACH.” [0026]).
Examiner’s Notes: in view of the indefiniteness of the subject matter “different beams”, no weight is currently given to the adjective “different” thereof; i.e., the subject matter “different beams” is currently interpreted as referring merely to “beams”.
Xiong does not specifically teach a maximum repetition count allowed for the user equipment during a predetermined time and transmitting Physical Random Access Channel (PRACH) by sweeping different beams of which number is equal to or smaller than the maximum repetition count allowed for the user equipment during the predetermined time.
In an analogous art, Kim discloses a maximum repetition count allowed for the user equipment during a predetermined time and transmitting Physical Random Access Channel (PRACH) by sweeping different beams of which number is equal to or smaller than the maximum repetition count allowed for the user equipment during the predetermined time (“When a UE successfully detects PSS/SSS and selects best N beams, the UE needs to obtain information on PRACH resources per beam index or SS block index.  Basically, PRACH resources means time-frequency resources used by a UE to transmit a PRACH, and information on PRACH sequences, root sequences, PRACH transmission power, maximum retransmission number, repetition number, etc. may be further included.” [0180] and furthermore “Depending on whether omni-direction resources or RX beam resources are used, the eNB may differently configure the power of the UE or dynamically inform the UE of the resource type (e.g., PUSCH resource) so that the UE can operate by changing the number of repetitions.  In other words, the eNB informs information on receiver gain semi-statically or dynamically so that the UE can determine its power and repetition.” [0181]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Xiong’s method of beamforming transmission in wireless communication system to include Kim’s method for transmitting/receiving random access channel signal in order to improve transmission efficiency and reduce delay/latency (Kim [0007-0010]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Kim’s method for transmitting/receiving random access channel into Xiong’s method of beamforming transmission in wireless communication system since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2
Xiong, as modified by Kim, previously discloses the method of claim 1, wherein when the user equipment transmits the PRACH using the different beams of which number is equal to or smaller than the maximum number of the beams simultaneously transmittable by the UE at the specific timing point based on the configuration information,
Kim further discloses the user equipment uses a same resource to transmit the PRACH using the different beams (“As another method, PRACH resources can be commonly configured for all beam indices.  That is, time-frequency resources on which a UE can transmit a PRACH and an eNB can expect PRACH transmission from a UE may be commonly configured for all beam directions, or one time-frequency resource may be allocated per beam index group.  When PRACH resources are commonly configured for multiple beams, latency can be reduced.  When PRACH resources are commonly configured for multiple or all beams, PRACHs corresponding to a plurality of beam indices can be transmitted on one time-frequency resource.  In other words, PRACH transmission time-frequency resources for UEs having different optimal beam directions may be shared between multiple UEs or between multiple beam indices.” [0181]).

Regarding claim 3
Xiong, as modified by Kim, previously discloses the method of claim 2, further comprising, 
Xiong further discloses when receiving a Random Access Response (RAR) signal (“At operation 615 the eNB receives the beamformed PRACH signal and at operation 620 the eNB transmits a RAR message to the UE which includes the beam index associated with the first beamforming weight.” [0035]), transmitting a signal corresponding to the RAR signal using a specific beam among all beams transmitted before reception of the RAR signal (“At operation 625 the UE receives the RAR message and at operation 630 the UE transmits the repeated RPACH signal using a second Tx beamforming weight in the second subframe.  At operation 635 the eNodeB detects the beamformed PRACH transmission and at operation 640 the eNB transmits a RAR message to the UE which includes the beam index associated with the second beamforming weight, which is received by the UE at operation 645.  In practice, operations 630-645 may be repeated for some number (N) of TX beamforming weights.” [0036]).
Kim further discloses when receiving a Random Access Response (RAR) signal (“an eNB may transmit a RAR for each beam index.  In other words, the UE may separately perform a RACH procure per beam index (e.g., SS block index).” [0190]), transmitting a signal corresponding to the RAR signal using a specific beam among all beams transmitted before reception of the RAR signal (“the eNB may configure the beam direction where an RAR is transmitted together with RACH resources.  When a UE does not support the configured RAR beam direction, the UE may not select the corresponding RACH resources.  That is, although PRACH resources may be shared by all UEs, the PRACH resource may be sub-divided according to TX beam directions of the RAR transmission, and each UE may select its PRACH resources from among the sub-divided PRACH resources according to the RAR transmission beam directions.” [0182]).

Regarding claim 4
Xiong, as modified by Kim, previously discloses the method of claim 1, wherein when the user equipment transmits the PRACH using the different beams of which number is equal to or smaller than the maximum number of the beams simultaneously transmittable by the UE at the specific timing point based on the configuration information (as afore-mentioned in claim 1 discussion), 
Kim further discloses the user equipment uses different resources to transmit the PRACH using the different beams (“a UE may transmit a PRACH on a PRACH resource corresponding to a random beam index (e.g., SS block index) among best N beam directions suitable for the corresponding UE but use RA-RNTI corresponding to another beam index.  Similar to option 3, the UE may have a different preference for PRACH resources and signal to an eNB that the channel environment is good by selecting RA-RNTI of another beam index (e.g., SS block index).” [0192]).

Regarding claim 5
Xiong, as modified by Kim, previously discloses the method of claim 4, 
Kim further discloses wherein the difference resources comprise different frequency resources (“The PRACH time-frequency resources may include information on a subframe number that can be used to transmit a PRACH in the direction corresponding to a beam index (or value for indicating a corresponding subframe), symbol numbers in the corresponding subframe, the number of symbols in the corresponding subframe, a PRB index in the frequency domain (a value for indicating the location of a corresponding PRB in the frequency domain), and/or frequency-domain bandwidth, etc. PRACH resources for different beam indices or SS block indices may be TDMed.” [0180-0181].
Examiner’s Notes: in view of the indefiniteness of the subject matter “different frequency resources”, no weight is currently given to the adjective “different” thereof; i.e., the subject matter “different frequency resources” is currently interpreted as referring merely to “frequency resources”.

Regarding claim 6
Xiong, as modified by Kim, previously discloses the method of claim 4, 
Kim further discloses wherein the different resources comprise resources based on different sequences (“The UE transmits a PRACH on the signaled PRACH time-frequency resource but the UE may use a preamble sequence/index corresponding to a specific beam index (e.g., SS block index) to transmit information on its preferred beam index (e.g., SS block index) to the eNB.” [0193] and furthermore “In other words, separate PRACH resources or sequences for on-demand SIBs or PBCH transmission can be reserved (by the eNB for a specific UE or a specific beam direction) (S1110).” [0161]).
Examiner’s Notes: in view of the indefiniteness of the subject matter “different sequences”, no weight is currently given to the adjective “different” thereof; i.e., the subject matter “different sequences” is currently interpreted as referring merely to “sequences”.

Regarding claim 7
Xiong, as modified by Kim, previously discloses the method of claim 4, further comprising, 
Kim further discloses when the user equipment receives a Random Access Response (RAR) signal for a single beam among a plurality of beams used to transmit the PRACH simultaneously only, transmitting a signal corresponding to the RAR signal using a beam corresponding to the received RAR signal (“If a UE obtains PRACH configuration information corresponding to all best N beam indices (e.g., SS block indices), the UE may transmit a PRACH for each of a plurality of preferred PRACH configurations.  In addition, an eNB may transmit a RAR for each beam index.  In other words, the UE may separately perform a RACH procure per beam index (e.g., SS block index)… Specifically, the eNB may confirm use of the specific beam index by transmitting the RAR on an RAR resource corresponding to the specific beam index or transmitting the RAR using an RA-RNTI or sequence corresponding to the specific beam index.” [0190] and furthermore “A UE may select preferred best N beam indices (e.g., SS block indices).  Thereafter, when transmitting a PRACH for a specific beam, the UE may report the most preferred beam index (e.g., SS block index) to an eNB. The UE may performs PRACH transmission by selecting the earliest PRACH resource in the time domain or the most preferred PRACH resource, and in this case, the UE may selects a preamble index from the PRACH configuration corresponding to the most preferred beam index.” [0191]).

Regarding claim 8
Xiong, as modified by Kim, previously discloses the method of claim 4, further comprising:
Kim further discloses when the user equipment receives RAR signals for two or more of a plurality of beams used to simultaneously transmit the PRACH, determining whether the received RAR signals are RAR signals for the user equipment or another user equipment (identified by “temporary UE identifier (e.g., temporary cell-RNTI (TC-RNTI))”) depending on whether a difference of Timing Advance (TA) information included in the received RAR signals for the two or more beams (“In detecting the RA-RNTI PDCCH, the UE checks the PDSCH for presence of an RAR directed thereto. The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization, UL resource allocation information (UL grant information), and a temporary UE identifier (e.g., temporary cell-RNTI (TC-RNTI)).  The UE may perform UL transmission (of, e.g., Msg3) according to the resource allocation information and the TA value in the RAR.  HARQ is applied to UL transmission corresponding to the RAR.” [0090]) exceeds a predetermined threshold (“After transmitting the RACH preamble, the UE attempts to receive an RAR within a preset time window.  Specifically, the UE attempts to detect a PDCCH with RA-RNTI (Random Access RNTI) (hereinafter, RA-RNTI PDCCH) (e.g., CRC is masked with RA-RNTI on the PDCCH) in the time window.” [0090]); and
 a signal corresponding to one of the received RAR signals for the two or more beams based on the determination (“Accordingly, after transmitting Msg3, the UE may receive acknowledgement information (e.g., PHICH) corresponding to Msg3.” [0090]).

Regarding claim 9
Xiong, as modified by Kim, previously discloses the method of claim 1, further comprising, 
Kim further discloses when the user equipment fails to a Random Access Response (RAR) signal corresponding to all of a plurality of beams used to transmit the PRACH simultaneously, retransmitting the PRACH using different beams (“When the UE fails to receive the RAR for the PRACH transmitted on the PRACH resource corresponding to the beam index (e.g., SS block index), the UE transmits a PRACH on a PRACH resource corresponding to the beam index (e.g., SS block index) with the next best quality and waits for a RAR.” [0189]), of which number is equal to or smaller than the maximum number of the beams simultaneously transmittable by the user equipment, other than a plurality of the beams (“The UE can report its preferred beam index by simply transmitting a PRACH corresponding to a specific beam index (e.g., SS block index).  In addition, the eNB can confirm (or approve) use of the corresponding beam index by transmitting an RAR in response to the corresponding PRACH or reject use of the corresponding beam index by transmitting no RAR.  When the UE does not receive any RAR for the transmitted PRACH, the UE attempts the PRACH transmission using a PRACH resource corresponding to another beam index (e.g., SS block index) and waits for an RAR.” [0189]).

Regarding claim 12
Xiong discloses a method of performing a random access procedure with a user equipment by a base station in a wireless communication system (“In some examples techniques described herein enable UE to perform transmit (Tx) beamforming during an initial beam acquisition stage with an eNB. In a first example a UE may transmit one or more instances of a PRACH to an eNB using either the same or different beamforming weights.” [0023]), the method comprising:
transmitting configuration information for a random access to the user equipment through a first transmission beam (“At operation 115 the UE performs receive beam training which, at operation 120, determines one or more suitable beamforming patterns for Tx beamforming from the eNB.” [0025]; Fig. 1), the configuration information including information indicating a maximum number of simultaneously transmittable beams allowed (i.e. “suitable beams”. One skilled in the art can set a maximum number of suitable beams) for the user equipment (“The eNB evaluates the received PRACH to determine one or more suitable beams (e.g., the strongest beams received at the eNB) and provides as feedback to the UE the beam index associated with the one or more suitable beams.” [0023]); and
receiving a Physical Random Access Channel (PRACH) through a first reception beam corresponding to the first transmission beam from the user equipment operating based on the configuration information (“The eNB evaluates the received PRACH to determine one or more suitable beams (e.g., the strongest beams received at the eNB) and provides as feedback to the UE the beam index associated with the one or more suitable beams.” [0023]).
Xiong does not specifically teach a maximum repetition count allowed for the user equipment during a predetermined time.
In an analogous art, Kim discloses a maximum repetition count allowed for the user equipment during a predetermined time (“When a UE successfully detects PSS/SSS and selects best N beams, the UE needs to obtain information on PRACH resources per beam index or SS block index.  Basically, PRACH resources means time-frequency resources used by a UE to transmit a PRACH, and information on PRACH sequences, root sequences, PRACH transmission power, maximum retransmission number, repetition number, etc. may be further included.” [0180] and furthermore “Depending on whether omni-direction resources or RX beam resources are used, the eNB may differently configure the power of the UE or dynamically inform the UE of the resource type (e.g., PUSCH resource) so that the UE can operate by changing the number of repetitions.  In other words, the eNB informs information on receiver gain semi-statically or dynamically so that the UE can determine its power and repetition.” [0181]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Xiong’s method of beamforming transmission in wireless communication system to include Kim’s method for transmitting/receiving random access channel signal in order to improve transmission efficiency and reduce delay/latency (Kim [0007-0010]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Kim’s method for transmitting/receiving random access channel into Xiong’s method of beamforming transmission in wireless communication system since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 13
Xiong discloses a user equipment (i.e. “User Equipment (UE) device 1500” in Fig. 15; [0068]) for performing a random access procedure with a base station (i.e. “Base station 914” in Fig. 9; [0041]) in a wireless communication system, the user equipment comprising:
a transmitting unit (i.e. “Radio Frequency (RF) circuitry 1506” in Fig. 15; [0068]);
a receiving unit (i.e. “Radio Frequency (RF) circuitry 1506” in Fig. 15; [0068]); and
a processor configured to operate by being connected to the transmitting unit and the receiving unit (i.e. “The application circuitry 1502 may include one or more application processors.” In Fig. 15; [0068]),
wherein the processor is further configured to receive configuration information for a random access from the base station,
wherein the configuration information includes information indicating a maximum number of simultaneously transmittable beams allowed for the user equipment or a maximum repetition count allowed for the user equipment during a predetermined time, and
wherein based on the configuration information, the processor is further configured to transmit Physical Random Access Channel (PRACH) using different beams of which number is equal to or smaller than a maximum number of the beams simultaneously transmittable by the user equipment at a specific timing point or transmit the PRACH by sweeping different beams of which number is equal to or smaller than the maximum repetition count allowed for the user equipment during the predetermined time.
The scope and subject matter of apparatus claim 13 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 13 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 14
Xiong discloses a base station (i.e. “Base station 914” in Fig. 9; [0041]) for performing a random access procedure with a user equipment (i.e. “User Equipment (UE) device 1500” in Fig. 15; [0068]) in a wireless communication system, the base station comprising:
a transmitting unit (“Base station 914 may comprise radio equipment to provide radio-frequency (RF) communication with subscriber station 916” [0041]); 
a receiving unit (i.e. “radio-frequency (RF) communication” [0041]); and
a processor configured to operate by being connected to the transmitting unit and the receiving unit (“the network entity comprising processing circuitry to transmit a primary synchronization signal (xPSS) and a beamforming reference signal (xBRS) using transmit beamforming sweeping, receive, from the UE...” [0087]),
wherein the processor is further configured to transmit configuration information for a random access to the user equipment through a first transmission beam,
wherein the configuration information includes information indicating a maximum number of simultaneously transmittable beams allowed for the user equipment or a maximum repetition count allowed for the user equipment during a predetermined time, and
wherein the processor is further configured to receive a Physical Random Access Channel (PRACH) through a first reception beam corresponding to the first transmission beam from the user equipment operating based on the configuration information.
The scope and subject matter of apparatus claim 14 is drawn to the apparatus of using the corresponding method claimed in claim 12. Therefore apparatus claim 14 corresponds to method claim 12 and is rejected for the same reasons of obviousness as used in claim 12 rejection above.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong, in view of Kim, and further in view of Jung et al. US Patent  (hereinafter “Jung”) and of Qian et al. US Pub 2017/0223744 (hereinafter “Qian”).
Regarding claim 10
Xiong, as modified by Kim, previously discloses the method of claim 1, wherein when the configuration information includes the information indicating the maximum number of the beams simultaneously transmittable by the user equipment (as afore-mentioned in claim 1 discussion), the configuration information further includes at least one selected from the group consisting of 
Kim further discloses information on a maximum value of a power sum of all the simultaneously transmitted beams (“Whenever the UE performs PRACH retransmission, the UE ramps up power by a value (delta) signaled to the UE.  That is, whenever a PRACH for beam index a is transmitted, power is ramped up.  The PRACH for beam index a is retransmitted Ra times, and the power is ramped up every retransmission until the maximum power is reached.  When the maximum power is reached, the retransmission for beam index a is performed with the maximum power.” [0242]), 
information on a maximum allowable transmission power of each beam simultaneously transmittable by the user equipment time (“When a UE successfully detects PSS/SSS and selects best N beams, the UE needs to obtain information on PRACH resources per beam index or SS block index.  Basically, PRACH resources means time-frequency resources used by a UE to transmit a PRACH, and information on PRACH sequences, root sequences, PRACH transmission power, maximum retransmission number, repetition number, etc. may be further included.” [0180]), 
Xiong and Kim do not specifically teach information on a maximum add-up value of beam widths of all beams simultaneously transmittable by the user equipment, information on a maximum beam width of each beam simultaneously transmittable by the user equipment.
In an analogous art, Jung discloses information on a maximum add-up value of beam widths of all beams simultaneously transmittable by the user equipment, information on a maximum beam width of each beam simultaneously transmittable by the user equipment (“it may be beneficial that the UE autonomously selects a PRACH preamble format for each transmitted preamble according to its antenna architecture, beamforming capability, and an estimated path loss.  Each UE may have different beamforming capabilities and antenna architectures in terms of a beamforming gain, a beam width, the number of RF chains, and the number of Tx beams that the UE may simultaneously transmit without power splitting, e.g. the number of antenna panels (or sub-arrays).  Thus, an optimal preamble format may be different for each UE.  For example, if the UE has a 12 dB beamforming gain with a 15 degree beam width in the horizontal domain and one RF chain, then only one Tx beam may be transmitted for one preamble sequence duration and accordingly, the maximum 24 sequence repetition may be used in case of sweeping the 360 degree Tx direction.” Col. 6, lines 19-41).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Xiong’s method of beamforming transmission in wireless communication system, as modified by Kim, to include Jung’s method for random access procedure for beam-based cell-less operations in 5G radio access technology in order to facilitate the reduction of the contention probability and improve the performance of the random access procedure (Jung [Abstract]).
Xiong, Kim, and Jung do not specifically teach information on a minimum angle difference between beams simultaneously transmittable by the user equipment.
In an analogous art, Qian discloses information on a minimum angle difference between beams simultaneously transmittable by the user equipment (“In the embodiment of the present disclosure, by detecting a preamble sequence by a base station beam with a wide first beam width while detecting the base station beam direction angular deviation in a differential beamforming receiving mode, the optimal beam on the base station side can be found faster than the beam polling method of the prior art; subsequently, by using a base station beam with a narrow second beam width while adjusting the beam direction according to the base station beam direction angular deviation detected in the differential beamforming receiving mode, the received SNR in the subsequent steps may be improved and this facilitates the improvement of the performance of the random access procedure.” [0095]; [0060-0063]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Xiong’s method of beamforming transmission in wireless communication system, as modified by Kim and Jung, to include Qian’s method for transmitting/receiving random access channel signal in order to facilitate the reduction of the contention probability and improve the performance of the random access procedure (Qian [0095]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Kim’s method for transmitting/receiving random access channel into Xiong’s method of beamforming transmission in wireless communication system since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 11
Xiong, as modified by Kim, previously discloses the method of claim 1, wherein when the configuration information includes the information indicating the maximum repetition count allowed for the user equipment during the predetermined time (as afore-mentioned in claim 1 discussion), the configuration information further includes at least one selected from the group consisting of
information on a maximum allowable value for a transmission power of each PRACH signal repeatedly transmitted by the user equipment during the predetermined time (“When a UE successfully detects PSS/SSS and selects best N beams, the UE needs to obtain information on PRACH resources per beam index or SS block index.  Basically, PRACH resources means time-frequency resources used by a UE to transmit a PRACH, and information on PRACH sequences, root sequences, PRACH transmission power, maximum retransmission number, repetition number, etc. may be further included.” [0180]),
Xiong and Kim do not specifically teach information on a maximum beam width of each beam corresponding to each PRACH signal repeatedly transmitted by the user equipment during the predetermined time.
In an analogous art, Jung discloses information on a maximum beam width of each beam corresponding to each PRACH signal repeatedly transmitted by the user equipment during the predetermined time (“it may be beneficial that the UE autonomously selects a PRACH preamble format for each transmitted preamble according to its antenna architecture, beamforming capability, and an estimated path loss.  Each UE may have different beamforming capabilities and antenna architectures in terms of a beamforming gain, a beam width, the number of RF chains, and the number of Tx beams that the UE may simultaneously transmit without power splitting, e.g. the number of antenna panels (or sub-arrays).  Thus, an optimal preamble format may be different for each UE.  For example, if the UE has a 12 dB beamforming gain with a 15 degree beam width in the horizontal domain and one RF chain, then only one Tx beam may be transmitted for one preamble sequence duration and accordingly, the maximum 24 sequence repetition may be used in case of sweeping the 360 degree Tx direction.” Col. 6, lines 19-41).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Xiong’s method of beamforming transmission in wireless communication system, as modified by Kim, to include Jung’s method for random access procedure for beam-based cell-less operations in 5G radio access technology in order to facilitate the reduction of the contention probability and improve the performance of the random access procedure (Jung [Abstract]).
Xiong, Kim, and Jung, do not specifically teach information on a minimum angle difference between beams corresponding to PRACH signals repeatedly transmitted by the UE during the predetermined time.
In an analogous art, Qian discloses information on a minimum angle difference between beams corresponding to PRACH signals repeatedly transmitted by the UE during the predetermined time (“After determining the priority of a plurality of same preamble sequences, a base station beam direction with a preamble sequence with the highest priority may be selected, a corresponding base station beam direction angular deviation is determined, the receiving beam direction is adjusted according to the base station beam direction angular deviation, and a narrow beam width is selected to transmit and receive signals in the subsequent steps.” [0105]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong, in view of Kim, and further in view of Park et al. US Pub 2017/0231011 (hereinafter “Park”).
Regarding claim 15
Xiong, as modified by Kim, previously discloses the user equipment of claim 13, 
Xiong and Kim do not specifically teach wherein the user equipment is capable of communicating with at least one of another user equipment, a user equipment related to an autonomous driving vehicle, the base station or a network.
In an analogous art, Park discloses wherein the user equipment is capable of communicating with at least one of another user equipment (i.e. “connected cars”), a user equipment related to an autonomous driving vehicle (i.e. “smart car”), the base station or a network (“Based on 5G communication technologies and IoT technologies, the present disclosure can be applied to intelligent services, such as smart home, smart building, smart city, smart car or connected cars, health care, digital education, retail business, and security and safety measure.  A method of communication for a user equipment includes receiving a random access channel (RACH) configuration from a base station (an evolved nodeB (eNB)), and transmitting to the eNB a random access preamble (RAP) message in an uplink subframe of an unlicensed band matching a subframe configured as a RACH resource according to the RACH configuration.” [Abstract]; [0007]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411    

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411